 1

 2

 3

 4

 5

 6

 7

 8
                                    UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11
     VANESSA DUNN, an individual,                   Case No. 2:18-CV-2425 JAM CKD
12
                                                    [PROPOSED] ORDER
13                                Plaintiff,                     Plaintiffs,
                                                     vs.
14
     COUNTY OF SACRAMENTO, et al.
15
                                  Defendants.
16

17

18                                 [PROPOSED] ORDER
19          PURSUANT TO THE PARTIES STIPULATION AND GOOD CAUSE BEING
20   SHOWN, THE PROTECTIVE ORDER [ECF NO. 12] IS SO ORDERED, with the following
21   amendments and clarifications:
22          1.      The parties shall comply with the provisions and procedures of Local Rules 140
23   and 141 with respect to sealing or redaction requests. To the extent that the parties’ stipulation
24   conflicts with the Local Rules, the Local Rules shall govern.
25          2.      Prior to filing any motion related to this stipulated protective order or other
26   discovery motion, the parties shall first exhaust informal meet-and-confer efforts and otherwise
27   comply with Local Rule 251.
28

                                                       1
 1            3.      Nothing in this order limits the testimony of parties or non-parties, or the use of

 2   certain documents, at any court hearing or trial—such determinations will only be made by the

 3   court at the hearing or trial, or upon an appropriate motion.

 4            4.      Pursuant to Local Rule 141.1(f), the court will not retain jurisdiction over

 5   enforcement of the terms of this stipulated protective order after the action is terminated.

 6
     Dated: October 21, 2019
 7
                                                        _____________________________________
 8                                                      CAROLYN K. DELANEY
                                                        UNITED STATES MAGISTRATE JUDGE
 9

10
     15 dunn2425.po
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                        2
